Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicants' response to the Non-Final Office Action mailed 04 February 2022, has been entered and the Remarks therein, filed 05 May 2022, are fully considered here.

Status of Claims
	Claims 29, 31-39, 40-42 and 45-56 are pending. 
	Claims 31, 33-38, 40, 42 and 45-56 are allowed.
	Claims 1-30, 32, 39, 41, 43 and 44 are cancelled.
	
Election/Restrictions
Claim 50 is allowable. Claims 40 and 45-49, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP 821.04(a), the restriction requirement among inventions I- VII, as set forth in the Office action mailed on 02 August 2021, is hereby withdrawn and claims 40 and 45-49 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, Applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121  are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP 804.01.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Adam Krol, Biospark Intellectual Property Law, on 14 July 2022, and in an email reply on 21 July 2022.  The authorization was given without traverse.

The application has been amended as follows:
In the Claims:
	Claim 	31, line 1, replace "The modified SpCas9 protein of claim 29" with --The polypeptide of claim 50--;
Claim 	33, replace claim 33 in its entirety with --The polypeptide of claim 52, further comprising one or more mutations located at one or more amino acid residue positions selected from K377, D397, R400, Q402, R403, F405, D406, N407, A421, L423, Y430, P449, Y450,  W464, M465, E470, T472, I473, T474, P475, W476, F478, K484, S487, A488, M495, T496, F498, N504, P509, Y515, F518, N522, E523, L540, S541, I548, D550, F553, V561, K562, E573, A589, L598, D605, L607, N609, N612, R629, K637, L651, K652, R654, T657, G658, W659, R661, L666, K673, S675, I679, L683, N690, R691, Q695, H698, F704, Q712, G715, Q716, H721, H723, I724, L727, A728, I733, L738, and Q739, wherein the positions of the one or more further mutations are identified by reference to the amino acid numbering in SEQ ID NO:1.--;
Claim 34, replace claim 34 in its entirety with --The polypeptide of claim 33, wherein the one or more further mutations are selected from K377E, D397E, R400H, Q402R, R403H, F405L, D406Y, D406V, N407P, N407H, A421V, L423P, Y430C, P449S, Y450A,Y450S, Y450H, Y450N, W464L, M465R, E470D, T472A, I473F, I473V, T474A, P475H, W476R, F478Y, F478V, K484M, S487Y, A488V, M495V, M495T, T496A, F498I, F498Y, N504S, P509L, Y515N, F518L, F518I, N522K, N522I, E523K, E523D, L540Q, S541P, I548V, D550N, F553L, V561M, V561A, K562E, E573D, A589T, L598P, D605V, L607P, N609D, N609S, N612Y, N612K, R629G, K637N, L651P, L651H, K652E, R654H, T657A, G658E, W659R, R661A, R661W, R661L, R661Q, R661S, L666P, K673M, S675C, I679V, L683P, N690I, R691Q, R691L, Q695A, Q695H, Q695L, H698Q, H698P, F704S, Q712R, G715S, Q716H, H721R, H723L, I724V, L727H, A728G, A728T, I733V, L738P, Q739E, Q739P and Q739K.--;
Claim 	35, line 1, replace "The modified SpCas9 protein of claim 33" with --The polypeptide of claim 33--;
Claim 	36, line 1, replace "The modified SpCas9 protein of claim 35" with --The polypeptide of claim 35--;
Claim 	37, line 1, replace "The modified SpCas9 protein of claim 35" with --The polypeptide of claim 50--;
Claim 	38, line 1, replace "The modified SpCas9 protein of claim 37" with --The polypeptide of claim 37--;
Claim 	40, line 1, replace "The modified SpCas9 protein of claim 38" with --The polypeptide of claim 38--;
Claim 	42, line 1, replace "The modified SpCas9 protein of claim 29" with --The polypeptide of claim 50--;
Claim 45, lines 1-2, replace “comprising the modified SpCas9 protein of claim 29” with --comprising the polypeptide of claim 50--;
Claim 46, lines 1-2, replace “comprising the modified SpCas9 protein of claim 29” with --comprising the polypeptide of claim 50--;
Claim 47, lines 1-2, replace “encoding the modified SpCas9 protein of claim 29” with --encoding the polypeptide of claim 50--;
Claim 48, lines 1-2, replace “comprising the modified SpCas9 protein of claim 29” with --comprising the polypeptide of claim 50--;
Claim 49, line 2, replace “the modified SpCas9 protein of claim 29” with --the polypeptide of claim 50--;
Claim 50, replace claim 50 in its entirety with --A polypeptide having Cas9 endonuclease activity comprising an amino acid sequence having at least 90% sequence identity to SEQ ID NO:1 and having a K526 mutation, wherein the position of the K526 mutation is identified by reference to the amino acid numbering in SEQ ID NO:1, and wherein the polypeptide has a higher Cas9 on-target/off-target activity ratio than the polypeptide of SEQ ID NO: 1.--;
Claim 56, replace claim 56 in its entirety with --A polypeptide comprising an amino acid sequence having K526E+M495V+Y515N+R661Q mutations and that is, other than the K526E+M495V+Y515N+R661Q mutations, 100% identical to SEQ ID NO:1, wherein the positions of the mutations are identified by reference to the amino acid numbering in SEQ ID NO:1.--;
	Claims 29, 32, 39 and 41 are canceled;
	
Examiner’s Comment
Drawings
The drawings received on 12 August 2019 were accepted in the Non-Final Office Action mailed 04 February 2022.

Reasons for Allowance
Claim Objections
The objections to Claims 29, 31-39 and 41-44, in the Non-Final Office Action mailed 04 February 2022, are withdrawn in view of Applicants' amendment received 04 May 2022, in which the cited claims were corrected. 




35 U.S.C. §112
35 U.S.C. §112(a)
The rejection of Claims 29, 31-39 and 41-44 under 35 U.S.C. §112(a) or 35 U.S.C. §112 (pre-AIA ), first paragraph, as failing to comply with the scope of enablement requirement, in the Non-Final Office Action mailed 04 February 2022, is withdrawn in view of the Examiner’s Amendment, cited above, authorized by Applicant on 14 July 2022 and 21 July 2022.
The rejection of Claims 29, 31-39 and 41-44 under 35 U.S.C. §112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, in the Non-Final Office Action mailed 04 February 2022, is withdrawn in view of the Examiner’s Amendment, cited above, authorized by Applicant on 14 July 2022 and 21 July 2022.

35 U.S.C. § 101
The rejection of Claims 29, 31-39 and 41-44 under 35 U.S.C. §101 because the claimed invention is directed to non-statutory subject matter, and the claims do not recite something significantly different from a judicial exception nor provide additional elements that integrate the judicial exception into a practical application, in the Non-Final Office Action mailed 04 February 2022, is withdrawn in view of the Examiner’s Amendment, cited above, authorized by Applicant on 14 July 2022 and 21 July 2022.
The claimed subject matter describes a non-naturally occurring polypeptide having Cas9 activity which has a higher Cas9 on-target/off-target activity ratio than the (naturally-occurring) polypeptide of SEQ ID NO.: 1. That is, the recombinant polypeptide describes something significantly more compared to its naturally-occurring counterpart.

35 U.S.C. § 103
The rejection of Claims 29, 31-39 and 41-44 under 35 U.S.C. §103 as being unpatentable over Joung et al. in view of Ford, and Duchateau et al., in the Non-Final Office Action mailed 04 February 2022, is withdrawn in view of Applicants' argument received 04 May 2022, and the Examiner’s Amendment, cited above, authorized by Applicant on 14 July 2022 and 21 July 2022.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The closest prior art of Joung et al. (US 9,512,446 B1; Date of Patent: Dec. 6, 2016), Ford ((2015) Datasheet [online]. addgene blog, pp. 1-7), and Duchateau et al. (US 2016/0102324 A1), do not teach or suggest, alone or in combination, the claimed subject matter which recites: A polypeptide having Cas9 endonuclease activity comprising an amino acid sequence having at least 90% sequence identity to SEQ ID NO:1 and having a K526 mutation. The position of the K526 mutation is identified by reference to the amino acid numbering in SEQ ID NO:1. The polypeptide has a higher Cas9 on-target/off-target activity ratio than the polypeptide of SEQ ID NO: 1.

Joung et al. shows isolated Streptococcus pyogenes Cas9 (SpCas9) proteins with mutations at one, two, three, four, five, six or all seven of the amino acid positions as described. The variant SpCas9 proteins comprise mutations at several amino acid positions, including: R403, N407, Y450, M495, N497, Y515, W659, R661, 0695, H698 and A728.
Joung et al. does not show a mutation at position K526.

Ford in view of Duchateau et al. provide information that would have motivated one of ordinary skill in the art to target specific mutations in SEQ ID NO.: 1, such as at amino acid position K526.
Ford teaches that the cutting efficiency of (RNA-guided endonuclease) Cas9 protein increases when target DNA strand separation is stabilized. Slaymaker et al. (incorporated by reference) reasoned that, if the positive charge in the HNH/RuvC groove of the protein was decreased, then the interactions between the groove and the negatively charged DNA would weaken, which would destabilize basal strand separation. This decreased strand separation combined with the weak separation afforded by RNA at non-target sites would theoretically decrease off-target cutting.
Ford does not show a mutation at position K526.

 Duchateau et al. shows that the interdomain (groove) between the RuvC and HNH domains of S. pyogenes Cas9 include amino acid positions T525 thru K665, which are residues which are also highly exposed (and, therefore, accessible to mutagenesis). That is, the region of the Cas9 protein between amino acid positions T525 and K665 would be an attractive target region for mutagenesis, so as to decrease off-target cutting.
Duchateau et al. does not show a mutation at position K526.

Joung et al., Ford, and Duchateau et al. do not show, individually or in combination, a polypeptide having Cas9 endonuclease activity comprising an amino acid sequence having at least 90% sequence identity to SEQ ID NO:1 and having a K526 mutation. The position of the K526 mutation is identified by reference to the amino acid numbering in SEQ ID NO:1. The polypeptide has a higher Cas9 on-target/off-target activity ratio than the polypeptide of SEQ ID NO: 1.

Applicant remarks (Remarks filed 04 May 2022, pg. 13, para. 3; and pg. 15, para. 1) that a person having ordinary skill in the art would not have been motivated by the disclosures of Joung to introduce a mutation at position K526. There is simply no suggestion in Ford, Slaymaker or Duchateau to select an amino acid from the REC1 domain, much less position K526 specifically, in an attempt to make a SpCas9 protein with decreased off-target activity.
These arguments are persuasive.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PAPCIAK whose telephone number is (571)272-6235. The examiner can normally be reached M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 517-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SMP/Examiner, Art Unit 1651   

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631